Citation Nr: 0838902	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  05-21 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation greater than 50 
percent for depression.

2.  Entitlement to an initial compensable evaluation for 
irritable bowel syndrome (IBS), from November 16, 2004, and 
entitlement to an evaluation in excess of 10 percent on and 
after August 10, 2006.

3.  Entitlement to service connection for bilateral eye 
disability.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in December 2004, March 2005, October 2005, and June 
2006.  

In July 2008, a hearing was held before the undersigned 
sitting at the RO, and a transcript of this hearing is 
associated with the claims folder.

The Board notes the RO certified the issue of entitlement to 
an effective date earlier than August 10, 2006 for the 10 
percent evaluation for IBS as being on appeal.  Review of the 
file indicates that the issue of entitlement to a higher 
evaluation for IBS is also currently on appeal and stems from 
the initial grant of service connection.  Therefore, the 
Board must consider the entire appeal period and is obligated 
to consider whether a higher evaluation is warranted at any 
time since the effective date of the original grant.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (discussing the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Consequently, the claim 
for an earlier effective date is essentially part and parcel 
of the initial rating claim, and the issues have been 
recharacterized as reflected on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist the veteran in the development of a 
claim.  This includes assisting the veteran in obtaining 
federal records, relevant treatment records, and providing a 
VA examination when necessary.  See 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  

Information in the claims folder indicates that the veteran 
applied for disability benefits from the Social Security 
Administration (SSA) in approximately February 2007, alleging 
that he was unable to work due to IBS, depression, hepatitis 
C, arthritis, dry eyes, and sleeping problems.  It is unclear 
whether a decision has been made on the application for 
benefits.  Notwithstanding, the Board notes that medical 
records pertaining to the veteran's SSA claim would likely be 
relevant to his claims for increase evaluations and for a 
TDIU.  As such, the Board finds that a remand is necessary to 
request available records.  See 38 C.F.R. § 3.159(c)(2); 
Murincsac v. Derwinski, 2 Vet. App. 363 (1992).

VAMC records dated in 2006 indicate that the veteran is 
followed at the Hartford Vet Center for depression and that 
he continues to be seen approximately one time per month.  A 
March 2007 evaluation completed by the Vet Center for SSA 
indicates the veteran was first seen in May 1994 and last 
seen in February 2007 with visits on a monthly basis.  Review 
of the claims file shows that Vet Center treatment records 
dated until approximately February 2003 are of record.  
Treatment records subsequent to this date should be 
requested.  

At the hearing, the veteran reported that his depression has 
gotten worse over the years.  He also indicated that his IBS 
symptoms have gotten worse since the 10 percent evaluation 
was assigned.  Review of the claims file indicates the 
veteran most recently underwent a VA psychiatric examination 
in August 2004 and although a medical opinion was obtained 
regarding the relationship of IBS to depression, it does not 
appear that the veteran underwent a physical examination for 
rating purposes.  Thus, the Board finds that these issues 
must be remanded so that the veteran can undergo examinations 
to determine the current severity of the veteran's depression 
and IBS.  See 38 C.F.R. § 3.327 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Regarding the veteran's claim for service connection for a 
bilateral eye disability, the veteran contends that his eye 
condition is caused from lack of sleep, which he relates to 
service-connected depression.  Review of the claims file 
indicates treatment for chronic eye problems with various 
diagnoses, to include dry eye syndrome, glaucoma suspect, 
chronic meibomitis, and hemi-retinal vein occlusion.  Medical 
evidence does not relate the veteran's current eye conditions 
to depression.  However, an August 2005 statement from Dr. 
M.R. at Retina Consultants indicates that the veteran has 
evidence of a hemi-retinal vein occlusion and it was not 
clear if this might be related to hepatitis C.  As the 
veteran is service-connected for hepatitis C, the Board finds 
that the examiner's statement suggests a possible 
relationship between current eye disability and a service-
connected disability.  As such, the Board finds that the 
criteria for obtaining an examination and medical opinion 
have been met.  See 38 C.F.R. § 3.159(c)(4) (2007); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding the veteran's claim for TDIU, he testified at the 
hearing that he is currently working.  Nevertheless, as a 
claim for TDIU is inextricably intertwined with pending 
claims for increase and service connection, the Board must 
defer consideration on this issue until such time as the 
evidentiary development ordered herein is completed.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).



Accordingly, the case is REMANDED for the following action:

1.  Request all medical records pertaining 
to the veteran's application for SSA 
benefits.  All records obtained or any 
response received should be associated 
with the claims folder.  
 
2.  Request all medical records pertaining 
to the veteran from the Hartford Vet 
Center for the period from February 2003 
to the present.  All records obtained or 
any response received should be associated 
with the claims folder.  

3.  Thereafter, schedule a VA examination 
to determine the current severity of the 
veteran's service-connected depression.  
Necessary diagnostic tests, if any, should 
be completed.  The claims file should be 
available for review and the examiner 
should note that it has been reviewed.  
All findings should be reported in detail.  

4.  Schedule a VA examination to determine 
the current severity of the veteran's 
service-connected IBS.  Necessary 
diagnostic tests, if any, should be 
completed.  The claims file should be 
available for review and the examiner 
should note that it has been reviewed.  
All findings should be reported in detail.  

5.  Schedule the veteran for an 
appropriate VA examination for his 
bilateral eye disability.  All necessary 
diagnostic tests, if any, should be 
completed.  The claims file should be 
available for review and the examiner 
should note that it has been reviewed.  
After reviewing the file, the examiner 
should render an opinion as to whether it 
is at least as likely as not the veteran 
has a current bilateral eye disability 
that is related to service-connected 
hepatitis C, or that it is otherwise 
related to military service or another 
service-connected disability.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

6.   Upon completion of the above 
requested development and any additional 
development deemed appropriate, 
readjudicate the appeal issues.  All 
applicable laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided with 
a Supplemental Statement of the Case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




